Citation Nr: 0816283	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-40 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
status post gunshot wound of the right foot, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1963 to March 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2007, the Board granted a 20 percent evaluation for 
neuritis of the medial plantar and peroneal nerves of the 
right foot and remanded the issue of an increased rating for 
traumatic arthritis of the right foot for additional 
development.  The AOJ effectuated the increased evaluation 
for neuritis in a June 2007 rating decision.  The Board notes 
that in October 2007, the veteran's representative submitted 
a claim for an evaluation in excess of 20 percent for 
neuritis.  This issue is referred to the AOJ for appropriate 
action.


FINDING OF FACT

Traumatic arthritis of the right foot, status post gunshot 
wound, is manifested by pain and tenderness, with no more 
than moderate degenerative joint disease of the right 
tarsometatarsal articulation and the right first 
metatarsophalangeal joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic arthritis status post gunshot wound of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; Diagnostic 
Code 5284 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

An April 2003 letter asked the veteran to identify evidence 
supportive of his claim.  He was told that an examination had 
been requested.

A March 2006 letter described the manner in which VA 
determines disability ratings and effective dates.  The 
letter described the evidence that is considered in 
determining a disability rating, and suggested different 
types of evidence that veteran could identify or submit.  

A letter dated in July 2007discussed the evidence of record 
and explained how VA would assist the veteran in obtaining 
additional evidence.  This letter also discussed the manner 
in which VA determines disability ratings and effective 
dates.  

In October 2007 the veteran was advised that an examination 
had been requested and explained the law pertaining to 
failure to report for a scheduled examination.  

The Board has considered the adequacy of the VCAA notice in 
light of the recent Court decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  The 
March 2006 letter advised the veteran that, in evaluating 
claims for increase, VA looks at the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
veteran whether the Diagnostic Codes pertinent to the 
disability contained criteria necessary for entitlement to a 
higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
in the August 2003 notice of disagreement, the veteran's 
representative cited specifically to the regulations 
pertaining to disability ratings.  In his October 2004 
substantive appeal, the veteran discussed the functional 
impairment caused by his right foot disability.  In essence, 
the veteran has demonstrated through his statements and 
testimony that he was aware of the evidence necessary to 
substantiate his claim for increase.  Moreover, the veteran 
was provided with the diagnostic criteria pertaining to his 
right foot disability in the October 2004 statement of the 
case and had an opportunity to respond.  A supplemental 
statement of the case was subsequently issued in July 2006.  
The Board therefore finds that the fundamental fairness of 
the adjudication process is not compromised in this case.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the veteran both before 
and after the initial adjudication of the instant claim, the 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Factual Background

Review of the record reflects that the veteran sustained a 
through and through gunshot wound to his right foot in 
service.  He underwent debridement, physical therapy and 
wound care.

A February 2003 VA treatment note indicates that the veteran 
sustained a gunshot wound to the plantar medial aspect of his 
right foot which exited the dorsal lateral aspect.  The 
veteran reported sharp tingling pain radiating to the toes 
and sometimes proximal to the leg.  He stated that he often 
had to stop and rest due to the pain.  He indicated that he 
had been treated over the years with cortisone injections, 
topical crams, oral medications, rocker sole shoes, and 
padding.  Physical examination revealed a cavus foot type and 
limited range of motion on the right compared to the left.  
The assessment was nerve entrapment of the medial plantar and 
sural nerve on the right.  

A VA foot examination was conducted in June 2003.  The 
examiner noted that the veteran had been treated with various 
modalities for aching neuritic pattern pain in his right 
foot, including injections, orthotics, oral medication, and 
topical medication, all without substantial improvement.  
Physical examination revealed scars in a longitudinal 
orientation at the entrance and exit wound sites.  The 
veteran was circumferentially tender to palpation about the 
right tarsometatarsal articulation without overt deformity or 
substantial limitation of that joint.  He had atrophy of the 
abductor hallucis muscle on the right side.  Standing 
evaluation demonstrated varus antalgia of the right foot.  
There was mild passive limitation of the right first 
metatarsophalangeal joint dorsiflexion compared to the left.  
The pertinent assessment was mild to moderate degenerative 
joint disease of the right tarsometatarsal articulation, and 
mild to moderate degenerative joint disease of the right 
first metatarsophalangeal joint.

The veteran continued to complain of foot pain in May 2004.  
The provider noted that multiple treatment modalities had 
been attempted.  The veteran refused referral to podiatry.

An additional VA examination was carried out in March 2006.  
The veteran reported that he suffered from pain in his great 
toe and arch and that the pain was constant and of a burning, 
aching nature.  He noted that he had pain at rest as well as 
with activity.  He reported pain, weakness and fatigue with 
walking.  He stated that he had difficulty with prolonged 
walking, standing, or driving; difficulty walking barefoot or 
in socks; and difficulty with uneven surfaces, stairs, or 
curbs.  He noted that he could not hike and that he was 
unsteady in the shower and washing his feet.  He stated that 
he altered his work duties to accommodate his foot and that 
his gait was altered which caused hip pain.  Physical 
examination revealed an abnormal gait.  The veteran did not 
require an assistive device for ambulation.  Range of motion 
of the right ankle joint was 15 degrees of dorsiflexion with 
pain at 10 degrees, and 30 degrees of plantar flexion with 
pain at 20 degrees.  Examination of the foot revealed painful 
motion, weakness, and tenderness.  Pes planus was not 
present.  The veteran had limitations with standing and 
walking in the form of significant foot pain.  The examiner 
noted that the veteran's symptoms and pain were relieved by 
corrective footwear.  Neurologically, there was motor 
dysfunction with findings of weakness in plantar and dorsal 
flexion of the great toe.  X-rays revealed numerous metallic 
foreign objects throughout the mid foot region.  The 
diagnosis was traumatic arthritis of the right foot, status 
post gunshot wound.

On VA foot examination in October 2007, the veteran's history 
was reviewed.  He complained of chronic pain.  The examiner 
noted that the veteran had undergone various treatments over 
the years, including a rocker sole shoe with marginal 
benefit, orthotics without substantial relief, injections 
without improvement, and topical management with symptomatic 
exacerbation.  He also noted that the veteran had a history 
of aching pain with aggravation by antalgic, protective, 
varus gait leading to overuse pattern soreness in the 
peroneal tendons of the right lower extremity.  On physical 
examination the veteran was tender to palpation in the 
distribution of the intrinsic muscle in the sole of the right 
foot, with fibrosis and scar tissue in and about the vicinity 
of the original entry wound.  He was tender to palpation 
about metatarsal shafts two through four of the right foot.  
The examiner noted that such tenderness might be out of 
proportion, as there was no evidence of swelling or 
deformity.  The veteran was also tender to palpation about 
the right fourth and fifth metatarsal cuboid articulations.  
Passive range of motion was limited in the right first 
metatarsophalangeal joint with 20 degrees of available 
dorsiflexion, and 20 degrees of available plantar flexion.  
The veteran exhibited normal subtalar joint range of motion 
but was tender to palpation about the talocalcaneal 
articulation of the right foot.  Foot type was normal and 
symmetric, with normal form and function of the tibialis 
posterior and tendo Achilles.  There was no edema, weakness, 
or instability.  The veteran's gait was abnormal with varus 
antalgia of the right foot.  Shoe wear pattern was normal 
without callosities, representing normal weightbearing.  The 
examiner concluded that the veteran's walking ability, 
standing ability, and distance tolerance would be considered 
at least mildly limited with probable requirements for 
intermittent breaks, restriction of tasks, or limitation of 
work hours due to poor tolerance caused by the right foot 
problems.  The pertinent assessment was osteoarthritis at the 
tarsometatarsal articulation of the right foot, lateral 
aspect; capsulitis of the right talocalcaneal articulation; 
moderate osteoarthritis in and about the right first 
metatarsophalangeal joint; and stress reaction of the lesser 
metatarsals.  The examiner noted that ranges of motion were 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected traumatic arthritis status 
post gunshot wound of the right foot is currently assigned a 
10 percent rating, pursuant to Diagnostic Code 7805-5284.

The diagnostic code following the hyphen identifies the 
diagnostic code the RO used as analogous to evaluate the 
veteran's service-connected condition, in this case 
Diagnostic Code 5284 for other foot injuries.  Diagnostic 
Code 5284 provides evaluations of 10, 20, and 30 percent for 
moderate, moderately severe, and severe foot injuries, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).

The Board notes that, depending on the type of foot injury, 
Diagnostic Code 5284 may involve disability that includes 
limitation of motion, and thereby requires consideration of 
38 C.F.R. § 4.40 and § 4.45.  VAOPGCPREC 9-98 (Aug. 14, 
1998).  In essence, the nature of the foot injury determines 
whether consideration of §§ 4.40 and 4.45 under Diagnostic 
Code 5284 is warranted, and it is recognized that injuries 
such as fractures and dislocations may limit motion.

Having carefully reviewed the evidence in this appeal, the 
Board has concluded that an evaluation in excess of 20 
percent for traumatic arthritis status post gunshot wound of 
the right foot is not warranted.  In this regard, the Board 
notes that the disability has been characterized as no more 
than moderate.  Mild passive limitation of  motion was noted 
on VA examination in June 2003, and the diagnosis was mild to 
moderate degenerative joint disease.  While the March 2006 VA 
examiner noted painful motion, weakness, and tenderness, 
subsequent examination in October 2007 revealed that there 
was no evidence of swelling or deformity and that the 
veteran's complaints of tenderness might be out of 
proportion.  This examiner also stated that there was no 
edema, weakness, or instability, and that the veteran was 
mildly limited.  He diagnosed moderate osteoarthritis.  In 
summary, the evidence points to a moderate disability as 
opposed to one that could be characterized as moderately 
severe or severe.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion due to this disability.  See DeLuca.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of severe disability which is required 
for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
disability characterized as traumatic arthritis status post 
gunshot wound of the right foot is not more than moderately 
disabling.

The Board has also considered rating as a muscle injury.  
Codes 5310, 5311, 5312.  However, such rating would not 
provide an evaluation in excess of 20 percent. The Baord 
notes that we would be unable to separately rate neurologic 
impairment as separate from the muscle injury.  Further, 
despite the legth of his reported in-service treatment, the 
individual muscle injuries would not be more than moderate 
(each no more than 10 percent disabling).  The Board also 
notes that the injuries were in the same region.  Regardless, 
two 10 percent evaluations do not exceed or equal a single 20 
eprcent evaluation.


The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 20 percent for this disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis status post gunshot wound of the right 
foot is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


